Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP0582784 A1 (EP ‘784).
With respect to claim 1, EP ‘784 shows a refrigerator (10, Fig.1) comprising: a main body (11, Fig.1) in a storage compartment is provided; a rack (50) disposed inside the storage compartment; a pair of support protrusions (21, Fig.2, one at each side) protruding from opposite inner sidewalls (13, 13, Fig.1) of the storage compartment to support the rack; and buffer members (40, Fig.2) disposed on the support protrusions to elastically support opposite side ends of the rack (via resilient tabs 45).  
With respect to claim 2, wherein the rack comprises a pair of rack frames (at 52, at 52, Fig.2) extending in a front-rear direction to be placed on the pair of support protrusions, and a plurality of supports (54, 53, front and rear portions of frame 51 connected to side portions/“pair of rack frames”) extending in a left-right direction to be fixed to the pair of rack frames and spaced apart from each other in the front-rear direction.  

With respect to claim 4,  wherein the buffer members comprise a straight buffer member  (40) comprising only the first seating groove (Fig.4).  
3.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR100565247 B1 (KR ‘247).
With respect to claim 1, KR ‘247 shows a refrigerator (Fig.3) comprising: a main body (11, Fig.3) in a storage compartment is provided; a rack (31) disposed inside the storage compartment; a pair of support protrusions (14,14, Fig.5) protruding from opposite inner sidewalls (11, 11, Fig.5) of the storage compartment to support the rack; and buffer members (37, Fig.5) disposed on the support protrusions to elastically support opposite side ends of the rack (Fig.5, members 37 are made of elastic material).  
With respect to claim 2, wherein the rack comprises a pair of rack frames (Fig.4) extending in a front-rear direction to be placed on the pair of support protrusions, and a plurality of supports (Fig.4) extending in a left-right direction to be fixed to the pair of rack frames and spaced apart from each other in the front-rear direction.  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

5.	Claims 1-3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,553,960 (Swart) in further view of KR100565247 B1 (KR ‘247).
With respect to claim 1, Swart discloses a refrigerator comprising: a main body in a storage compartment is provided; a rack (24, Fig.1) disposed inside the storage compartment; a support protrusion (14, Fig.1) protruding from an inner sidewall (11, Fig.4) of the storage compartment to support the rack; and buffer member (13, Fig.2) disposed on the support protrusion to support side end of the rack (Fig.4).  
With respect to claim 1, Swart doesn’t explicitly teach that there is another support protrusion and buffer member on the other side of the sidewall of the refrigerator and that the buffer members are elastically supporting the opposite ends of the rack.
KR ‘247 shows a pair of support protrusions (14, 14, Fig.1) protruding from opposite inner sidewalls of the storage compartment to support the rack (31, Fig.1, Fig.2) and elastic buffer members (37, Fig.4) disposed on the support protrusions. It would have been obvious to one having ordinary skill in the art to include another support protrusion protruding from the opposite inner sidewall of the storage compartment of Swart and to include another buffer member on said opposite inner wall, such as shown by KR ‘247, in order to equally support opposite sides of the rack on the sidewalls of the storage compartment, furthermore a mere duplication of essential working parts involves only routine skill in the art . Furthermore, it would have been obvious to make the buffer members of Swart, out of elastic material, such that they elastically support the side ends of the rack, as taught by KR ‘247, in order to 
With respect to claim  2, the combination (Swart) shows wherein the rack comprises a pair of rack frames (side portions of the shelf 24) extending in a front-rear direction to be placed on the pair of support protrusions, and a plurality of supports (interior wires) extending in a left-right direction to be fixed to the pair of rack frames and spaced apart from each other in the front-rear direction.  
With respect to claim 3, the combination shows (Swart) wherein the buffer member comprises a first seating groove (18, Fig.2) extending in the front-rear direction so that the rack frame is seated thereon.  
With respect to claim 5, the combination shows (Swart) wherein the buffer member comprises a second seating groove (17, Fig.4) in which the support is seated.  
With respect to claim 8, the combination shows (Swart) wherein the buffer members comprise a T-shaped buffer member (13) in which the first seating groove (18) and the second seating groove (17) are connected to form a T shape (Fig.2).  
6.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,553,960 (Swart) in view of KR100565247 B1 (KR ‘247) in further view of WO2007/031451 A1 (WO ‘451).
With respect to claim 6, the combination does not show the buffer members comprise L-shaped buffer member. WO ‘451 shows wherein the buffer members (15, Fig.4) comprise an L-shaped buffer member (Fig.4) in which the first seating groove (at 21, Fig.4) and the second seating groove (at 22, Fig.4) are connected to form an L shape.  It would have been obvious to one having ordinary skill in the art to modify the 
With respect to claim 7, the combination (WO ‘451) shows wherein the L-shaped buffer member further comprises a rear portion (at 18/19, Fig.4) protruding upward from a rear side of an upper surface (23) thereof to face a rear end of the rack frame.  
7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over EP0582784 A1 (EP ‘784) in further view of US Patent 3,637,085 (Ball).
With respect to claim 9, EP ‘784 doesn’t show the buffer member comprises a locking part protruding from a lower surface thereof. Ball shows the buffer member (30, Fig.5) comprises a locking part (31, Fig.5) protruding from a lower surface (33/34) thereof to be inserted into the support protrusion (20, Fig.4), and the support protrusion comprises a locking groove (28) into which the locking part is inserted and locked.  It would have been obvious to one having ordinary skill in the art to include a locking part to the buffer member of EP ‘784 and a locking groove to the support protrusion, such as shown by Ball, in order to easily fasten the buffer member and the support protrusion together and unassemble for easier and compact storage and replacement of one part.
8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over EP0582784 A1 (EP ‘784) in view of US Patent 3,637,085 (Ball) in further view of WO2010/127946 A2 (WO ‘946).
With respect to claim 10, the combination doesn’t teach the locking part and locking groove have trapezoidal cross section. WO ‘946 shows wherein the locking part .  
9.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over EP0582784 A1 (EP ‘784) in further view of WO2007/031451 A1 (WO ‘451).
With respect to claim 11, EP ‘784 doesn’t teach wherein the buffer members each comprise a side portion protruding upward from one side of an upper surface thereof to face a side surface of the rack frame, and the main body comprises accommodating grooves provided on the opposite inner sidewalls of the storage compartment to accommodate the side portions.  WO ‘451 teaches the buffer member (16, Fig.5) having a side portion (at 26, Fig.5) protruding upward from one side of an upper surface (17) thereof, the main body comprises accommodating groove (at 27, Fig.6) to accommodate the side portion. It would have been obvious to one having ordinary skill in the art to include a side portion protruding upwards from one side of an upper surface of the buffer members, such as taught by WO ‘451, in order to snuggly secure the buffer members to the sidewalls of the compartment and prevent unwanted movement.
With respect to claim 12, the combination doesn’t explicitly teach the side portion has a larger width than the depth of the groove. It would have been an obvious matter of 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HIWOT E TEFERA/Examiner, Art Unit 3637